MEMORANDUM **
Appellants’ motion to correct typographical errors is granted. The Clerk shall file the amended response to the order to show cause received on July 21, 2008.
A review of the record and appellants’ response to the order to show cause indi*476cates that the questions raised in these appeals are so insubstantial as not to require further argument. See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s August 15, 2007 judgment, all orders preceding the final judgment, and the August 29, 2007 order denying the motion to reopen the case.
All other pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.